           Case 2:19-cv-00009-RHW                    ECF No. 19          filed 06/01/20     PageID.853 Page    1 of 1
                                                                                                        FILED IN THE
                                                                                                             U.S. DISTRICT COURT
AO 450 (Rev. 11/11) Judgment in a Civil Action                                                         EASTERN DISTRICT OF WASHINGTON




                                         UNITED STATES DISTRICT COURT Jun 01, 2020
                                                                  for thH_                                    SEAN F. MCAVOY, CLERK

                                                     Eastern District of Washington
                        STACEY W. H.,

                                                                     )
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:19-CV-00009-RHW
                                                                     )
       COMMISSIONER OF SOCIAL SECURITY,                              )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

u the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

u the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Plaintiff’s Motion for Summary Judgment, ECF No. 15, is DENIED.
u
              Defendant’s Motion for Summary Judgment, ECF No. 16, is GRANTED.
              Judgment entered in favor of Defendant.



This action was (check one):
u tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

u tried by Judge                                                                          without a jury and the above decision
was reached.

✔
u decided by Judge               Robert H. Whaley                                              on a motion for Summary Judgment.




Date: June 1, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Sara Gore
                                                                                           %\ Deputy Clerk

                                                                             Sara Gore
